[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The plaintiff, Snowy Night, Firelight, Woodsmoke  Warmth, L.L.C. has appealed the assessment of its commercial property located at 29 Industrial Park Road in New Hartford, in the amount of $1,432,640 based upon a total value of $2,046,628.57 on the tax lists of October 1, 1995 and October 1, 1996.
As stated in Xerox Corp v. Board of Tax Review, 240 Conn. 192
(1997), at 204, "We recently restated the basic principles of the law governing a tax appeal pursuant to § 12-117a. We observed that, in such an appeal, 'the trial court tries the matter de novo and the ultimate question is the ascertainment of the true and actual value of the [taxpayer's] property . . . . At the de novo proceeding, the taxpayer bears the burden of establishing that the assessor has overassessed its property . . . . The trier of fact must arrive at his own conclusions as to the value of [the taxpayer's property] by weighing the opinion of the appraisers, the claims of the parties in light of all the circumstances in evidence bearing on value, and his own general knowledge of the elements going to establish value." . . . .
The plaintiff called as an witness James C. Jerran, III who CT Page 8359 testified that the highest and best use of the property is for industrial use as improved. He concluded that in his opinion the fee-simple of the property as of October 1, 1995 was as follows:
      Cost approach                      $1,320,000 Income Capitalization Approach     $1,150,000 Sales Comparison Approach          $1,425,000
He concluded that, "After reconciling the various value indications, the market value of the subject property, was estimated to be $1,325,000 (appropriately rounded), including an estimated land value of $220,000. A deduction of $25,000 was made to account for the estimated cost to connect to the public sewer line, resulting in the final value indication of $1,300,000."
Mr. Jerran considered six sites in reaching his conclusion for value based upon a sales comparison approach. They are as follows:
Land     Building     office Comp. Address                  Sale Date    Area     Area         Finish
#1  70 Horizon Drive            13-Jul-89   4.78     51,879        11% Bristol                                 Acres    Sq. Ft.
#2  14 International Drive      10-Jan-89   3.998    40,111         8% East Granby                             Acres    Sq. Ft.
#3  2 Connecticut Dr. South     20-Dec-88   5.25      37,553       22% East Granby                             Acres     Sq. Ft.
#4  440 Hayden Station Rd.     31-Aug-89   3.71      42,120       5% Windsor                                 Acres     Sq. Ft.
#5  Industrial Park Road             1989   8.84     110,352       10% New Hartford1             listing   Acres     Sq. Ft.
#6  11 Britton Drive            09-Mar-89   3.99      29,857        5% Bloomfield                              Acres     Sq. Ft.
Subject 29 Industrial Park Rd. 01-Oct-89   8.836     50,501        4% New Hartford                            Acres     Sq. Ft.
ceiling    Year Built/   Purchase    Unit Comp. Address                   Height     Qual./Cond.     Price   Price CT Page 8360
#1  70 Horizon Drive            20 feet         1987    $2,076,145  $40.02 Bristol                 sprinklered    Good/Good
#2  14 International Drive      26 feet         1983    $1,600,000  $39.89 East Granby             sprinklered    Good/Good
#3  2 Connecticut Dr. South     16 feet         1986    $1,987,100  $52.91 East Granby             sprinklered    Good/Good
#4  440 Hayden Station Rd.     24 feet         1985    $1,200,000  $28.49 Windsor                 sprinklered      Avg/Avg
#5  Industrial Park Road        19 feet         1981    $3,750,000  $33.98 New Hartford            sprinklered     Avg/Good
#6  11 Britton Drive            20 feet         1979      $756,000  $25.35 Bloomfield                     none     Avg/Good
Subject 29 Industrial Park Rd. 19 feet         1980         -----  ----- New Hartford                            Avg/Good